                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                                )
12                                              )
                                                )     Case No.: SACV 21-00558-CJC(DFMx)
13   ORLANDO GARCIA,                            )
                                                )
14                                              )
                 Plaintiff,                     )
15                                              )     ORDER DECLINING
           v.                                   )     SUPPLEMENTAL JURISDICTION
16                                              )     AND SUA SPONTE REMANDING
                                                )     CASE TO ORANGE COUNTY
17                                              )     SUPERIOR COURT
     BRE SSP PROPERTY OWNER LLC                 )
18   and DOES 1-10,                             )
                                                )
19                                              )
                                                )
20
                 Defendant.                     )
                                                )
21                                              )
                                                )
22

23
           On January 7, 2021, Plaintiff Orlando Garcia filed the instant lawsuit in Orange
24
     County Superior Court against Defendant BRE SSP Property Owner LLC and unnamed
25
     Does, alleging violations of the Americans with Disabilities Act (“ADA”) and
26
     California’s Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1 Ex. 1 [Complaint].)
27

28


                                                -1-
 1   Defendant subsequently removed the case to this Court based on the federal question
 2   posed by Plaintiff’s ADA claim. (Dkt. 1 [Notice of Removal].)
 3

 4         On April 11, 2021, Plaintiff amended his Complaint and dropped his ADA claim,
 5   the sole federal claim, leaving only state law claims for violations of the Unruh Act and
 6   California’s Unfair Competition Law. (Dkts. 12‒13.) As a result, the Court ordered the
 7   parties to show cause as to why the Court should not decline supplemental jurisdiction
 8   over the remaining state law claims and remand the case. (Dkt. 14.)
 9

10         Because Plaintiff filed an amended complaint which eliminated his sole federal
11   claim, “the cause of action on which the Court’s [original] jurisdiction rested is now
12   gone.” Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1209 (C.D. Cal. 2013).
13   “Under § 1367(c)(3), therefore, the [C]ourt can properly exercise its discretion to remand
14   the supplemental state law claims.” Id. at 1209‒10; 28 U.S.C. § 1367(c)(3) (“The district
15   courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the
16   district court has dismissed all claims over which it has original jurisdiction.”); see San
17   Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998) (stating that
18   the Ninth Circuit does not require “any [] explanation for a district court’s reasons when
19   the district court [declines jurisdiction] under [§1367(c)(1–3)]”). In determining whether
20   to remand supplemental state law claims, courts are generally instructed to consider the
21   factors of “judicial economy, convenience and fairness to litigants.” United Mine
22   Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). These factors weigh strongly in
23   favor of remand when all federal claims have been dismissed before trial. See Horne,
24   969 F. Supp. 2d at 1207‒08, 1210; see also Millar v. Bay Area Rapid Transit Dist., 236
25   F. Supp. 2d 1110, 1119 (N.D. Cal. 2002) (noting that “[t]he factor of comity also weighs
26   strongly in favor of remand” when “plaintiff now proceeds exclusively on his state
27   claims”); Bay Area Surgical Mgmt. v. United Healthcare Ins. Co., 2012 WL 3235999, *5
28   (N.D. Cal. Aug. 6, 2012) (declining to exercise supplemental jurisdiction and remanding

                                                   -2-
